Case 1:17-cv-04026-JMF Document 307 Filed 11/20/20 Page 1of1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

xX
NEW YORK WHEEL OWNER LLC, et al.,
Plaintiffs, :

: 17-CV-4026 (JMF)
-v- :

: ORDER

MAMMOET HOLDING B.V., et al., :
Defendants. :
xX

JESSE M. FURMAN, United States District Judge:

On November 19, 2020, the parties filed a joint letter indicating that they disagree over
the production of certain documents pertaining to a potential motion for sanctions in this case.
See ECF No. 306. Defendants — who seek documents responsive to seven document requests
— are hereby ORDERED to file any motion to compel production, supported by a brief not to
exceed ten pages, on or before December 2, 2020. Plaintiffs shall file any opposition, also not to
exceed ten pages, by December 9, 2020. Absent leave of Court, no reply will be permitted.
Within one week of the Court’s ruling on the motion to compel or, if the motion is granted,
within one week of such discovery being produced, the parties shall file a joint letter
proposing a briefing schedule for any motion for sanctions (or other next steps).

In light of the foregoing, the conference previously scheduled for November 23, 2020, is
CANCELED.

SO ORDERED. CC} -
Dated: November 20, 2020

New York, New York SE MXEURMAN
United States District Judge
